Citation Nr: 0728209	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-17 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
June 22, 2004.

2.  Entitlement to an increased evaluation in excess of 70 
percent for PTSD from June 22, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which granted service connection for 
PTSD and assigned a 30 percent evaluation effective September 
18, 2001.  

In a February 2003 rating decision, the RO granted a 50 
percent evaluation for PTSD, effective September 18, 2001, 
the date of the claim.  The Board denied the appellant's 
claim for an increased evaluation in a subsequent March 2005 
decision.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 2005 order, the Court vacated the March 2005 Board 
decision and remanded the case to the Board for 
readjudication of the appellant's claim.  The Board remanded 
the case to the RO for further development in April 2006.  In 
a November 2006 rating decision, after receiving new 
evidence, the RO granted a 70 percent evaluation for PTSD, 
effective June 22, 2004.  Development has been completed and 
the case is once again before the Board for review.
 

FINDINGS OF FACT

1.  Prior to June 22, 2004, the veteran's PTSD was manifested 
by occupational and social impairment, with deficiencies in 
most areas, such as work, family relations, judgment, 
thinking, or mood, due to symptoms such as near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control, such as unprovoked irritability; difficulty 
in adapting to stressful circumstances including work or a 
worklike setting; and inability to establish and maintain 
effective relationships.   

2.  From June 22, 2004, the veteran's PTSD symptoms have been 
shown to result in total occupational and social impairment.

CONCLUSIONS OF LAW

1.  Prior to June 22, 2004, the criteria for a 70 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1- 
4.14, 4.125-4.130, Diagnostic Code 9411 (2006).

2.  From June 22, 2004, the criteria for a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1- 
4.14, 4.125-4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A  (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a February 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  
The February 2002 letter addressed the veteran's original 
application for service connection.  In April 2002, the RO 
awarded service connection for PTSD and assigned a 30 percent 
evaluation effective the date of the claim.  Therefore, the 
February 2002 letter served its purpose in providing VCAA 
notice and its application is no longer required because the 
original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's current appeal is for a higher initial 
evaluation for PTSD.  The RO issued a May 2006 VCAA notice 
which addressed the veteran's claim for an increase and 
provided the veteran with VCAA notice of the type of specific 
evidence necessary to establish a disability rating and 
effective date of disability.  Id.  The veteran was provided 
an opportunity to submit additional evidence in support of 
his claim.  The RO readjudicated the veteran's claim in a 
November 2006 rating decision and issued a supplemental 
statement of the case in March 2007.  The Board finds that VA 
has complied with the procedural requirements of 38 U.S.C.A. 
§§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  

The veteran's service medical records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  A staged rating is for consideration in this 
case.  Because the RO issued a new rating decision in 
November 2006, granting an increased 70 percent evaluation 
effective June 22, 2004, the Board will evaluate the level of 
disability both prior to and from June 22, 2004.

Prior to June 22, 2004, the veteran was assigned a 50 percent 
disability rating for PTSD under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9400, 9411 (2006).  A 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

From June 22, 2004, the veteran was assigned a 70 percent 
rating for PTSD.  A 70 percent disability rating is assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF codes from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

1.  Entitlement to an Increased Evaluation Prior to June 22, 
2004

Prior to June 22, 2004, the Board finds that the veteran's 
overall disability picture is most consistent with a 70 
percent rating for PTSD.  See 38 C.F.R. § 4.130.

During an August 2001 private psychiatric evaluation by Dr. 
E.W., the veteran reported that he stopped working four 
months prior because he could not get along with his 
supervisor and coworkers.  He had trouble with others on a 
regular basis.  He had three children, ages 28 to 35, whom he 
did not see, and he had four grandchildren.  He had been 
married three times, and was married at the time of the 
examination.  The veteran reported having sleep disturbance.  
He stayed home most of the day and did all the household 
chores.  He had no friends and did not attend church, 
Alcoholics Anonymous, or another type of support group.  He 
stated that his thoughts often turned to hurting other 
people, so he stayed away from them.  

A mental status examination shows that the veteran was 
pleasant, cooperative, and oriented.  He was able to remember 
the examiner's name, the name of the street they were on, and 
what he had for his last meal.  He denied auditory or visual 
hallucinations.  His general level of social judgment and 
comprehension was above average and he was functioning in the 
above average range of intellectual functioning.  The veteran 
was evaluated with the Minnesota Multiphasic Personality 
Inventory.  Dr. E.W. stated that the veteran produced a 
highly invalid profile.  She stated that individuals who 
answered in this fashion were either extremely confused, 
experiencing psychotic symptoms, did not understand the test, 
or were crying for help.  Dr. E.W. stated that it appeared 
that the veteran was distraught that day and was crying for 
help.  

Dr. E.W. found in conclusion that the veteran had not worked 
for four months due to the fact that he had trouble getting 
along with others.  He did not have any friends, and 
apparently his marriage was not going well either.  He had 
been troubled for many years by symptoms of PTSD, including 
flashbacks, nightmares, intrusive thoughts, trouble with 
others, trouble with loud noises, and irritability.  The 
veteran was diagnosed with PTSD and was assessed with a GAF 
score of 50, noted to be serious.  His GAF score ranged from 
50 to 60 in the past year, reflecting serious to moderate 
symptoms.

During a March 2002 VA examination, the veteran described 
having complete social isolation, almost continuous anxiety, 
disturbed sleep patterns, anger, and irritability.  A mental 
status examination shows that the veteran was alert, 
oriented, and cooperative.  His mood was anxious and 
depressed; affect was blunted.  His thoughts were clear and 
goal oriented.  There was no evidence of delusions or 
hallucinations.  His cognitive abilities were grossly intact, 
although the veteran did describe difficulty with 
concentration.  He denied any suicidal ideation at that time.   
He had a GAF score of 48, indicating serious symptoms, to 
include serious impairment in social and occupational 
functioning as well as serious symptoms of depression and 
past suicidal ideation. 

VA mental health clinic notes dated from September 2001 to 
March 2004 reflect chronic anxiety and depression, extreme 
irritability, poor anger control, and isolation.  The veteran 
remained unemployed.  A September 2001 psychiatric note shows 
that the veteran had worked four to five jobs in the past six 
years but had problems getting along bosses and coworkers.  
November 2001 notes reflect chronic PTSD, axis IV social 
stressors noted as severe, and a GAF score of 52.  The 
veteran was noted to have extreme irritability.  A February 
2002 note shows that the veteran had continuous anxiety and 
isolation.  The VA health care provider noted that all 
veteran's activities were by himself or with his wife.  He 
was not employed at that time.  The veteran was assessed with 
a GAF score of 51. VA mental health clinic notes from April 
2002 to March 2004 reflect continuing PTSD symptoms with 
isolation, irritability, and unemployment and GAF scores 
ranging from 45 to 56.  

Medical evidence of record shows that the veteran's PTSD 
results in occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, and mood.  The veteran has exhibited symptoms 
described for a 70 percent evaluation, such as near-
continuous anxiety and depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability; 
difficulty in adapting to stressful circumstances including 
work or a worklike setting; and inability to establish and 
maintain effective relationships.  The veteran had difficulty 
maintaining work due to conflicts with coworkers.  He was 
noted to be irritable, had problems with anger, and did not 
socialize outside of his relationship with his wife.  The 
August 2001 private psychiatric evaluation, a March 2002 VA 
examination, and VA mental health clinic notes dated from 
September 2001 to March 2004 reflect GAF scores ranging from 
45 to 56.  The veteran's GAF scores reflect moderate to 
serious symptoms or moderate to serious impairment in social 
or occupational functioning.  See DSM-IV at 46-47.  The 
veteran's GAF scores, which reflect moderate to serious 
symptomatology, are consistent with a 70 percent disability 
rating for PTSD, which results in occupational and social 
impairment with deficiencies in most areas.  

2.  Entitlement to an Increased Evaluation from to June 22, 
2004

From June 22, 2004, the Board finds that the veteran's 
overall disability picture is most consistent with a 100 
percent rating for PTSD.  See 38 C.F.R. § 4.130. Diagnostic 
Code 9411 (2006).  The record shows that veteran's PTSD 
symptoms have gradually increased in severity and now result 
in total occupational and social impairment.

A June 22, 2004 VA mental health clinic note indicates that 
the veteran worked construction for three days since his 
prior visit, but he quit because he could not get along with 
other people.  A mental status examination shows that the 
veteran was alert and oriented.  His speech was articulate, 
coherent, and spontaneous.  He was neatly and appropriately 
dressed.  Thought content was logical and goal directed.  
Fund of knowledge was okay.  Judgment and insight were 
intact.  Memory was grossly intact.  There was no pressured 
speech, looseness of association, or flight of ideas noted.  
He did endorse racing thoughts and ruminations.  There were 
no delusions or hallucinations, and there was no paranoia 
endorsed or noted in conversation.  He denied suicidal or 
homicidal ideations at that time.  Mood was neutral; affect 
was congruent and slightly blunted.  The veteran did appear 
to be covering his feelings.  He was assessed with a GAF 
score of 45.

VA mental status examinations completed between September 
2004 and May 2006 were consistent with the June 22, 2004 
mental status examination.  Examinations noted that the 
veteran had chronic PTSD symptoms which impacted every aspect 
of his life.  With the exception of a September 2005 note 
which reflects a GAF score of 50, the veteran was 
consistently assessed with a GAF score of 45.  

A June 2005 VA examination reflects continuing problems with 
anger control and isolation. A mental status examination 
shows that the veteran's speech was articulate, coherent, and 
spontaneous.  He was neatly and appropriately dressed.  
Thought content was logical and goal direct.  Fund of 
knowledge was okay, judgment and insight were fair.  Memory, 
recent and remote, was grossly intact.  There was no 
pressured speech, looseness of association, or flight of 
ideas noted. The veteran did endorse racing thoughts and 
ruminations.  He did not have delusions, hallucinations, or 
paranoia endorsed or noted in conversation.  He denied 
suicidal or homicidal ideations at that time.  Mood was 
neutral with congruent and slightly blunted affect. The 
examiner noted that the veteran appeared to be covering his 
feelings.  The veteran was unemployed.  He was assessed with 
a GAF score of 45. 

An October 2006 VA examination report shows that the 
veteran's symptoms had continued to worsen.  The veteran 
reported that the last time he worked was in 2001.  He was 
married but stated that he and his wife did not do anything 
together.  The veteran occupied himself by working in the 
yard or cleaning the house.  He did not like to go places 
because he was afraid he would become angry and do something.  
One son visited him a couple of times per month, but he had 
not seen his other son or daughter for 5 or 6 years.  

On examination, grooming and hygiene were appropriate.  
Speech was clear; he had a good ability to express himself.  
Affect was sad; overall mood seemed depressed and easily 
angered.  Orientation was appropriate.  Thinking was 
spontaneous and logical, but slow.  Thought content was 
notable for preoccupation with events that occurred in 
Vietnam, and for suicidal ideation without intent.  
Relationships with others seemed poor in quality and low in 
frequency of contact.  The veteran preferred to be by 
himself.  Self-esteem was low.  He was fairly focused during 
the interview, but reasoning skills indicated that thinking 
was primarily concrete.  Intellectual functioning was 
estimated to be in the average range.  Judgment was 
diminished by his anger, leading to confrontations.  

The examiner stated in summary that that the veteran 
demonstrated intrusive memories, nightmares, distress when 
exposed to stimuli that reminded him of his trauma, 
diminished interest in normal activities, detachment from 
others, restricted affect, sleep disturbance, anger 
outbursts, concentration problems, hypervigilance, and 
exaggerated startle response.  The intensity of PTSD was 
described as severe, with impaired social relationships, 
marital functioning, occupational achievement, judgment, 
mood, and range of activities.  The veteran could do most 
daily living tasks at home, but had difficulty performing 
those that required leaving the home.  He was assessed with a 
GAF score of 38 due to very low social tolerance, isolation, 
and an inability to work.   

The medical evidence of record shows that veteran's symptoms 
have gotten progressively worse.  Although the veteran does 
not exhibit symptoms described for a 100 percent evaluation 
(such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for the names of close relatives, occupation, or self 
as), from June 22, 2004, his PTSD symptoms, to include 
depression, isolation, irritability, and anger outbursts, 
have been shown to result in total occupational and social 
impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).   The Board notes that in determining the level of 
impairment under 38 C.F.R. § 4.130, the Board is not 
restricted to the symptoms provided under the diagnostic 
code, and should consider all symptoms which affect 
occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

The record shows that the veteran is married, but has no 
friends and no hobbies or activities other than working in 
his yard.  He does not keep contact with his children, 
although he has one son who visits periodically.  Medical 
evidence of record notes that the veteran has not worked 
since 2001.  From June 22, 2004, the veteran has exhibited an 
inability to sustain employment.  The June 2004 mental health 
clinic note shows that the veteran made one attempt to work, 
but this only lasted for 3 days before he quit.  The Board 
finds it notable that the veteran's October 2006 VA examiner 
assigned the GAF score of 38 due to the "very low social 
tolerance, isolation, and an inability to work."  This is 
consistent with a finding of total occupational and social 
impairment.  

VA mental status examinations dated from June 2004 to May 
2006, and a June 2005 VA examination show that the veteran 
had a GAF score of 45, reflecting serious symptoms or any 
serious impairment in social or occupational such as having 
no friends or an inability to keep a job.  See DSM-IV at 46-
47.  The veteran's October 2006 VA examination shows that his 
symptoms continued to worsen; he was assessed with a GAF 
score of 38, reflecting major impairment in several areas 
such as work, family relations, judgment, thinking, or mood.  
Id.   The veteran's GAF scores are consistent with his 100 
percent disability rating for PTSD with total occupational 
and social impairment.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

The Board concludes that prior to June 22, 2004, the evidence 
supports a 70 percent rating for PTSD.  From June 22, 2004, 
the evidence supports a 100 percent rating for PTSD.


ORDER

Prior to June 22, 2004, a 70 percent rating, but no more, is 
granted for PTSD subject to the law and regulations governing 
the payment of monetary benefits. 

From June 22, 2004, a 100 percent rating is granted for PTSD 
subject to the law and regulations governing the payment of 
monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


